Citation Nr: 9920892	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 11, 
1994, for payment of pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to July 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
pension benefits.  In a May 1997 rating decision, the RO 
granted pension benefits and assigned an effective date of 
January 11, 1994.


FINDING OF FACT

A claim for pension benefits was received on January 11, 
1994.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than January 11, 1994, for the award of pension 
benefits.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that an effective date of May 1993 is 
warranted for the award of pension benefits.  He states that 
he filed his claim on April 14, 1993 and that the effective 
date should be May 1, 1993.

The appellant filed a claim for pension benefits, which was 
received on April 29, 1993.  In a June 1993 rating decision, 
the RO denied pension benefits.  In a VA Form 21-4138, 
received January 11, 1994, the appellant stated the 
following:

I would like for the VA to obtain my most 
recent VA [Medical Center] inpatient & 
outpatient records to verify my 
unemployability.  These record[s] should 
be carefully reviewed so a determination 
can be made on my [non-service-connected] 
pension benefits application. . . .

The RO construed the January 11, 1994, VA Form 21-4138 as a 
new claim for pension.  In a July 1994 rating decision, the 
RO denied pension benefits.  The appellant appealed the July 
1994 decision.  In a May 1997 rating decision, the RO granted 
pension benefits and assigned an effective date of January 
11, 1994, stating that such was the date that the appellant 
filed his claim for pension benefits.  The appellant claims 
that the effective date should go back to May 1993.

The appellant had an RO hearing in March 1998.  He stated 
that the VA Form 21-4138, which was received on January 11, 
1994, was meant to be a notice of disagreement as to the June 
1993 rating decision which denied pension benefits.  He 
alleged that his representative had prepared the statement 
and that he was under the impression that such was a notice 
of disagreement.  He stated that he had no way of knowing 
what wording was necessary for a notice of disagreement, 
which was why he went to the service officer and allowed him 
to do the paper work.

Under 38 U.S.C.A. § 5110(a) (West 1991), except as otherwise 
provided, the effective date of an award of pension will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  (Emphasis added.)  See also 
38 C.F.R. § 3.400 (1998).  

The Board has determined that the appellant's request for an 
effective date earlier than January 11, 1994, is legally 
impossible.  See id.  Under 38 C.F.R. § 20.201 (1998), a 
notice of disagreement entails a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
"While special wording is not required, the [n]otice of 
[d]isagreement  must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review."  Id.

The Board has reviewed the appellant's VA Form 21-4138, which 
was received on January 11, 1994, and does not find that such 
constituted a notice of disagreement as to the June 1993 
rating decision.  As the RO determined, there is no wording 
in the appellant's statement that could be construed as 
disagreement with the June 1993 determination.  Thus, the 
June 1993 rating decision became final, as it was not timely 
appealed, and the appellant is collaterally estopped from 
relitigating the same issue based upon the same evidence that 
was considered at the time of the June 1993 decision.  See 
Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997).  The RO 
properly construed the January 11, 1994, VA Form 21-4138 as a 
new claim for pension benefits and assigned the proper 
effective date for the grant of pension benefits of January 
11, 1994, as such was the date of claim.  See 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400.  Even if entitlement to 
pension benefits was shown prior to January 11, 1994, the 
later date would be the date of claim.  See id. 

The Board notes that the appellant claims that he did not 
know the proper wording to use in order to express 
disagreement, and thus he allowed the service officer to 
draft the January 11, 1994, VA Form 21-4138.  In the June 
1993 notification of the decision, it indicates that the 
appellant was informed of the appellate and procedural 
rights, which would have instructed the appellant of the 
necessary steps to appeal the rating decision.  The Board 
finds that the appellant's argument that he did not know what 
wording was necessary to file a notice of disagreement is not 
credible.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
finds that the appellant's claim for an effective date 
earlier than January 11, 1994, lacks legal merit.


ORDER

An effective date earlier than January 11, 1994, for payment 
of pension benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

